Title: XXIV. William Jones to Richard Randolph, 31 May 1783
From: Jones, William
To: Randolph, Richard



Sir
Bristol, 31st May 1783

I have wrote ye several letters since the commencement of the late unnatural Destructive War, but have not had one line in return. I had however the satisfaction some time since of hearing that ye was well. Peace being now restored, I flatter myself that the Trade between this Country and America will in some degree return into its old Channells, and that the same happy confidence and intercourse will be establish’d, so soon as the Governments of America are fix’d on a solid and permanent footing.—By the death of my Brother in Law and Partner Mr. Farell (which was entirely owing to his anxiety of mind for our large property in Virginia) the business is now carried on by myself as surviving Partner, and I herewith transmit the Account Sales of your


42 hhds Tobo. Consigned
by the Virginian N⅌cds
£554. 6. 6.


35 hhds
by the True Patriot
1956. 1. 1.


14 hhds
by the Liberty
639. 6. 8.


1  hhd.
by the Greyhound
21.16.11.



all which I flatter myself will prove agreeable. Cou’d we have supposed it possible that the War wou’d have continued so long or that such destructive measures cou’d have been supported against the opinion and sense of the greatest part of the nation, our friends wou’d have reap’d great advantage by their Tobacco being kept, but every one seem’d anxious to sell least a turn of affairs which was expected daily to happen might reduce the prices down to their old standards. We therefore thought ourselves right in taking from time to time the Market price and consider’d those best off whose Tobacco was first dispos’d of. The event however proved otherwise. Indeed we must confess that had we been disposed to have kept it, in hopes of further advance the enormous sums we had in Virginia and the very great scarcity of money on this side the water, put it out of our power to delay the Sale, and oblig’d us to accept of the Current prices, by which means we had little on hand when the markets advanced, nor should we indeed have had any but for the backwardness of the Manufacturers to buy and the many parcells which were sent from London and Glasgow to this place for Sale, expecting that the Ministry wou’d be turn’d out and other measures adopted which might bring about a reconciliation which must instantly have lower’d the Market. This is the reason ye will see such a difference in the prices in your Account Sales, and many of our friends whose Tobacco was sold early in the dispute will unfortunately reap no advantage from the advance.—We ourselves were in this predicament, for most of the Tobacco we purchased being put on board last to fill up the ships, was landed and mostly sold off immediately. On the whole however I flatter myself that our sales will be equal to any other House in Brittain.—Being deprived of our Agent Mr. Evans, who died about 5 Years ago, and not having it in my power to go myself to Virginia, I have appointed my friend Mr. R: Hanson as my Agent to settle our Affairs abroad and have transmitted by him all our friends Accounts. You have inclosed copy of yours, ballances £342.5.5 in our favor, which I hope ye will find right.—You have also by this conveyance the Account of Wayles & Randolph for the unfortunate consignment of the Prince of Wales, ballance in our favor £6016: 15: 1. Ye are sensible Sr how very distressing such large balances as were owing to us at that time must have been, and that we ought not to have had this added to it. I hope that Mr. Hanson will be able to settle my Accounts in a speedy and satisfactory manner, and I flatter myself with the continuance of  your friendship and good offices, as well as your assistance to him in the transaction of my Affairs.—When the Trade between England and America is settled on a permanent Plan, I hope that the same happy confidence and intercourse will subsist between the two Countrys as heretofore. I can only say that no one more ardently wishes for it than myself. Should my Friends incline to send me any Tobacco, Mr. Hanson has my directions to charter a ship to bring it here and I flatter myself that it will be in my power to render very agreeable sales. Any Consignments ye may be pleas’d to make me will oblige, Sr Your oblig’d & Obedt servt,

W. Jones

